Hanna, J.
Action by the appellant against the appellees, based upon the following letter:
“ Peru, September 29,1849.
" Mr. A. Coquillard — Sir: Tour letter of the 18th instant was received several days since, in which you propose making a trial to collect the claims against the Pottawotamie Indians allowed by Gen. Mitchell. I consulted my brother, Ephraim Bearss, and we concluded to offer your twenty-five per cent. *480for collecting on whatever amount you may get the government to assume, or any arrangment that can be made so as to secure to us the remaining three-fourths.
“If you' can collect or secure to us our claims as above, you may do so, and this will authorize you to act in the matter for us and in our names, the same as we could were we there ourselves. If you can succeed, twenty-five per cent. will pay you well, and it will not leave much for us. If you don’t succeed we are not to be at any expense.
“If a power of attorney* is necessary, we are willing to give you one, but are not willing to pay much out upon uncertainty.
“If you conclude to attend to our claims, please write us and let us know. Very respectfully,
“D. R. Bearss,
“ Ephraim Bearss,
“Per D. R. Bearss.”

"A. Coquillard, South Bend.”

The complaint avers that, at the date o£ the letter |he appellees having certain claims against the United States Government, growing out of certain transactions with the Pottawotamie Indians, amounting to the sum of 993 dollars and 12 cents, which had been allowed by Gen. Mitchell, Indian agent, and reported to the Indian Department as just and valid, made the agreement set out, whereby the appellees agreed that, if the decedent would collect and secure said money, they would pay him the sum of twenty-five cents on the dollar on the amount so collected and secured; that the decedent accepted the offer, and proceeded at his own expense to Washington City, and employed agents and attorneys to assist him in preparing and laying before the proper officers and committees the evidence of the “plaintiffs” identity and the validity of said claims, and laid out large sums of money *481in relation thereto; and by his care and diligence in. the premises secured from the government and caused said sum to be paid to the appellees; that said service was performed about the 1st day of October, 1850, by securing the passage by Congress of an act of appropriation for that purpose, and after-wards, to-wit: on the first day of December, 1850, by the receipt by the appellees of the sum so appropriated by the said act; that on the 11th day of November, 1850, the decedent' made a special demand upon the appellees for said commission, which they refused to pay; that to delay the said decedent in the collection of said per centage, the said defendants, after the appropriation by Congress, refused to recognize their contract, and drew the money and appropriated it to their own use; that they drew the same with the intent to unreasonably delay the payment of the same, wherefore the appellant asked that the appellees might be charged with interest from the day of demand, to-wit: November 11th, 1850.
The appellant further avers that during said transactions, said decedent was not an attorney or solicitor, nor did he-hold any office under the United States Government, nor were his services performed before any court of law or equity, either State or Federal; that he acted as a private citizen, and in no other capacity than as said Bearss' agent.
To this complaint a demurrer was filed and sustained, which presents the only question in the record.
In the prosecution of claims against the government, before a Legislative body, there are certain things that ca.n be legitimately and properly performed in aid thereof; and certain other things that can not. As in a Court of justice, so in a Legislative committee or assembly, we suppose, a person may, if permitted, appear by himself or attorney to openly and fairly present the facts and arguments upon which he *482relies. Marshall v. The Baltimore and Ohio Railroad Company, 16 Howard 337; 2 Pars, on Contracts 361.
But he can not do even this secretly, nor resort to “ log rolling,” nor to deceit or undue means, nor promises of personal advantage or benefit to members, or by bringing to bear other corrupting influences.
"We have carefully examined the writing herein declared •on, and the averments in the complaint, and we are not able to perceive that the deceased engaged or undertook to resort to any of the means or appliances that would render his action illegal. The presumption would be that he was employed and engaged to take an honest course in forwarding the interest of his employers.
This would dispose of the case if the defendants had agreed to pay the deceased a fixed sum; but as the agreement was for a part of the claim, the payment of which he was employed to obtain, the question is, whether that invalidated such agreement. It is argued that it did, on the ground that such agreement was ehampertous, or against public policy.
On the other hand it is urged that, the laws in reference to champerty have relation only to proceedings in courts of justice, and do not apply to legislative action, or the means used to produce the same, or contracts in regard thereto.
"We will notice definitions of the term or offence: “ Champerty — A bargain with a plaintiff or defendant, campum par-tire, to divide the land or other matter sued for between them, if they prevail at law, the champertor undertaking to carry on the suit at his own expense.” 1 Bouvier’s Law Dict. See also 1 Pick. 416; 4 Litt. 117; 5 John. Ch. R. 44; 7 Port. 488.
“ Champerty — A bargain with the plaintiff or defendant in any suit to have part of the land, debt, or other thing sued for, if the party that undertakes it prevails therein; whereupon the champertor is to carry on the party’s suit at his own expense.” 1 Jacob’s Law Diet. See also 1 Inst. 368.
*483The definition given by Blcickstone is in the same language used by Bouvier. 3 Commt. 135.
It is possible that as to its general signification a broader definition may be given to the word, in view of its derivations. Webster’s Dict.; Bouvier’s Dict.; Jacob’s Diet. But when used in connection with matters of law or legal proceedings, it would appear to have reference technically to suits, &c., in courts. It would follow that the criminal offence of champerty could not be committed in prosecuting a claim before a legislative body for a part of the sum to be obtained. The question, whether it is so far against public policy as to render the contract void, remains to be examined.
At the time the contract herein was made and the services rendered, we are not aware that there was any statute upon the subject. There was one passed in 1853; 10 Stat. at Large 170; forbidding certain persons therein designated from engaging in the prosecution of claims against the government; but it does not appear that the deceased fell within the prohibition — indeed such fact is negatived by the averments in the complaint. As to statutory enactments, the contract was not illegal. Was it on general principles ? It is said in the case cited in 16 Howard, that “ public policy and sound morality do imperatively require that courts should put the stamp of their disapprobation on every act, and pronounce void every contract, the ultimate or probable tendency of which would be to sully the purity or mislead- the judgments of those to whom the high trust of legislation is confided.” 334. In the case just cited the contract was not enforced, and it is argued that, “ bribes in the shape of high contingent compensation, must necessarily lead to the use of improper means and the exercise of undue influence.” In the case the Court cites, Fuller v. Dame, 18 Pick. 472; Hatzfield v. Gulden, 7 Watts 152; Clippinger v. Hepbaugh, 5 Watts and Sergt. 315; Wood v. McCan, 6 Dana 366; Hunt v. Test, 8 Alabama 719; Com*484monwealth v. Callaghan, 2 Virginia cases 260, and says: “The sum of these cases is, 1. That all contracts for a contingent compensation for obtaining legislation, or to use personal or any secret or sinister influence on legislation, are void by the policy of the law.” Id. 366. This suming up of what the Court understood to be the purport of those cases is, as we view it, in terms of approval of the legal position so understood to be declared in those cases. It is true that, in the case then being discussed, the facts showed that the contract was based upon an understanding that undue means were to be resorted to in procuring legislation, and large contingent compensation was dependant upon success. This may have colored the language employed in the opinion, hut could not change the principle decided.
D. P. Baldwin, for the appellant.1
Thomas A. Hendricks and Oscar B. Hord, for the appellees.2
In the case at bar there is nothing showing that any undue means were to be used. But it is either right or wrong to agree for compensation contingent upon success in procuring legislative action.
The burden of the argument, in the case cited from the highest court in the nation, it appears to us is, that such agreements are against public policy. This accords with our views of both the morality and legality thereof. It is conceded that legislation was necessary in reference to the claims, payment of which was being sought. '
Per Curiam.. — The judgment is affirmed, with costs.